Exhibit 10.17




SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT
AND JOINDER AND LIMITED WAIVER AND CONSENT
THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT AND JOINDER AND LIMITED
WAIVER AND CONSENT (this “Amendment”) is entered into as of November 28, 2017
(for purposes hereof, the “Sixth Amendment Effective Date”), by and among
HARVEST CAPITAL CREDIT CORPORATION, a Delaware corporation (“Harvest”), HCAP
EQUITY HOLDINGS, LLC, a Delaware limited liability company (“Attached Equity
Holder” and together with Harvest, each an “Existing Borrower” and collectively,
the “Existing Borrowers”), HCAP ICC, LLC, a Delaware limited liability company
(“New Borrower” and “ICC Loan Subsidiary” herein, and together with the Existing
Borrowers, each individually and collectively, jointly and severally, the
“Borrower”), each of the financial institutions from time to time party hereto
(individually each a “Lender” and collectively the “Lenders”) and PACIFIC
WESTERN BANK (successor-by-merger to CapitalSource Bank), a California
state-chartered bank and, as administrative, payment and collateral agent for
itself, as a Lender, and for the other Lenders (together with its successors and
assigns in such capacities, “Agent”).
R E C I T A L S:
WHEREAS, Borrower, Agent and the Lenders have entered into that certain Loan and
Security Agreement, dated as of October 29, 2013 (as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), as amended by (i) that certain First Amendment to Loan and Security
Agreement, dated as of December 30, 2013, (ii) that certain Second Amendment to
Loan and Security Agreement, dated as of December 17, 2014, (iii) that certain
Third Amendment to Loan and Security Agreement, dated as of September 22, 2015,
(iv) that certain Fourth Amendment to Loan and Security Agreement and Joinder
and Limited Waiver and Consent, dated as of August 4, 2016, and (v) that certain
Fifth Amendment to Loan and Security Agreement, dated as of April 28, 2017,
pursuant to which Agent and Lenders made certain financial accommodations to
Borrower in a maximum principal amount of $55,000,000.00 (the “Loan”);
WHEREAS, Harvest owns one-hundred percent (100%) of the issued and outstanding
Equity Interests of New Borrower, which is a wholly-owned subsidiary of Harvest
formed (the “ICC Loan Subsidiary Formation”) for the sole purpose of managing
Borrower’s investment in Infinite Care, LLC (“Infinite Care”), including without
limitation exercising the remedies of Borrower as “Lender” under the Pledged
Loan owing by Infinite Care (the “ICC Loan”), managing the operations of
Infinite Care in connection therewith, and making further investments in
Infinite Care pursuant to the terms and provisions hereof;
WHEREAS, in conjunction with the ICC Loan Subsidiary Formation, New Borrower
hereby agrees to join the Loan Agreement as “Borrower” thereunder and hereby
agrees to assume and be primarily liable for, as a direct obligor (and not as a
surety), all obligations and liabilities of Borrower under the Loan Documents;
WHEREAS, in conjunction with the ICC Loan Subsidiary Formation and the joinder
of New Borrower, Borrower has requested, and Agent and Lenders hereby agree to,
(x) consent to the ICC Loan Subsidiary Formation, (y) to waive compliance by
Borrower with any provisions of the Loan Agreement and the other Loan Documents
on or before the date hereof that would have otherwise prohibited the ICC Loan
Subsidiary Formation, in each case on the terms and conditions set forth in this
Amendment, and (z) modify certain terms and provisions of the Loan Agreement to,
among other things, reflect the ICC Loan Subsidiary Formation and such joinder
of New Borrower, in each case on the terms and conditions set forth in this
Amendment.
NOW, THEREFORE, in consideration of the above-premises and other good and
valuable consideration, the parties hereto covenant and agree as follows:
1.The foregoing recitals are incorporated herein by reference.
2.    All capitalized terms used in this Amendment and not otherwise defined
herein shall have the meaning ascribed thereto in the Loan Agreement (as amended
hereby).
3.    Amendments to Loan Agreement.
a.The introductory paragraph of the Loan Agreement is hereby amended and
restated to read as follows:
“THIS LOAN AND SECURITY AGREEMENT (as may be amended, restated, supplemented, or
otherwise modified from time to time, the “Agreement”) dated as of October 29,
2013, is entered into by and among HARVEST CAPITAL CREDIT CORPORATION, a
Delaware corporation (“Harvest”), HCAP EQUITY HOLDINGS, LLC, a Delaware limited
liability company (“Attached Equity Holder”), and HCAP ICC, LLC, a Delaware
limited liability company (“ICC Loan Subsidiary”), and each other Subsidiary of
Harvest from time to time party hereto as a “Borrower” (together with Attached
Equity Holder and ICC Loan Subsidiary, each individually a “Subsidiary Borrower”
and collectively the “Subsidiary Borrowers” and together with Harvest, each
individually and collectively, jointly and severally, the “Borrower”), each of
the financial institutions from time to time party hereto (individually each a
“Lender” and collectively the “Lenders”) and PACIFIC WESTERN BANK
(successor-by-merger to CapitalSource Bank), a California state-chartered bank
(“Pacific Western”), as administrative, payment and collateral agent for itself,
as a Lender and for the other Lenders (together with its successors and assigns
in such capacities, “Agent”).”
b.Article I of the Loan Agreement is hereby amended to:
a.to add each of the capitalized terms below in the appropriate alphabetical
order:
“‘ICC Loan Subsidiary’ shall have the meaning assigned to such term in the
introductory paragraph hereof.”
“‘Retained Equity Interests’ shall mean Equity Interests issued by any Person to
Borrower with respect to which (a) such Equity Interests were previously
Attached Equity Interests issued to Borrower in conjunction with an Underlying
Loan that was previously included in the Financed Portfolio, (b) the Underlying
Loan which such Equity Interests were issued to Borrower in connection with is
no longer included in the Financed Portfolio, and (c) Borrower has retained all
right, title, and interest in such Equity Interests notwithstanding that the
related Underlying Loan is no longer included in the Financed Portfolio.”
“‘Sixth Amendment Effective Date’ shall mean November 28, 2017.”
“‘Subsidiary Borrower’ shall have the meaning assigned to such term in the
introductory paragraph hereof.”
b.amend and restate the definition of “Change of Control” to read as follows:
“‘Change of Control’ shall mean the occurrence of any of the following, unless
such action has been consented to in advance in writing by the Requisite Lenders
(at their sole option):
(i)any Person acquires the direct or indirect ownership of more than thirty-five
percent (35%) of the issued and outstanding voting Equity Interests of Harvest;
(ii)Harvest ceases to own one-hundred percent (100%) of the issued and
outstanding voting Equity Interests of each Subsidiary Borrower;
(iii)during the Revolving Period, Sponsor shall at any time for any reason cease
to own, directly or indirectly through a wholly-owned subsidiary, the issued and
outstanding Equity Interests of Harvest (as the same may be adjusted for any
combination, recapitalization or reclassification into a greater or smaller
number of shares or units) in at least the same number of shares as owned by
Sponsor as of the Closing Date; provided, however, that Sponsor may, directly or
indirectly through a wholly-owned Subsidiary, without the prior consent of Agent
or the Requisite Lenders, make (and the term “Change of Control” shall not
include) a transfer of issued and outstanding Equity Interests of Harvest (the
aggregate amount of which shall not exceed 15,000 shares in any one (1) calendar
year) to employees of Harvest, the Administrator, or HCAP Advisors, as
applicable, on an annual basis;
(iv)a greater than ten percent (10%) change in the direct or indirect ownership
of the Equity Interests of HCAP Advisors, LLC, provided that the Person having
control of HCAP Advisors, LLC pursuant to its organizational documents shall not
change;
(v)fifty percent (50%) or more of the members of the Board of Directors (or
other applicable governing body) of Harvest on any date shall not have been (x)
members of the Board of Directors (or other applicable governing body) of
Harvest on the date twelve (12) months prior to such date or (y) approved (by
recommendation, nomination, election or otherwise) by Persons who constitute at
least a majority of the members of the Board of Directors (or other applicable
governing body) of Harvest as constituted on the date twelve (12) months prior
to such date;
(vi)a Key Person Event;
(vii)Harvest’s Equity Interests cease to be traded on a major United States
stock exchange; or
(viii)any “change in/of control” or “sale” or “disposition” or “merger” or
similar event as defined in any certificate of incorporation or formation or
statement of designations or bylaws or operating agreement, as applicable, of
Borrower or in any document governing Material Indebtedness of Borrower (other
than any Loan Documents), individually or in the aggregate which gives the
holder of such indebtedness the right to accelerate or otherwise require payment
of such indebtedness prior to the maturity date thereof.”
c.amend the definition of “Material Adverse Effect” to amend and restate clause
(b) thereof to read as follows:
“(b)     has been or reasonably could be expected to be material and adverse to
the value of any of the Collateral or to the business, operations, prospects,
properties, assets, liabilities or condition (financial or otherwise) of Harvest
(on a consolidated basis with the Subsidiary Borrowers), Investment Adviser or
Administrator, either individually or taken as a whole; or”
d.amend the definition of “Affiliate” to delete the reference to “Attached
Equity Interests” in the proviso therein and replace it with “Attached Equity
Interests or Retained Equity Interests” therein; and
e.amend the definition of “Custodian” to delete the reference to “Attached
Equity Interests” therein and replace it with “Attached Equity Interests and/or
Retained Equity Interests” therein.
c.Section 5.1 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“5.1    Organization and Authority
a.(i) Harvest is a corporation, duly organized, validly existing and in good
standing under the laws of Delaware, and (ii) each Subsidiary Borrower is duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of formation.
b.(i) Borrower has all requisite power and authority to own its properties and
assets (including, without limitation, the Collateral) and to carry on its
business as now being conducted and as contemplated in the Loan Documents, and
(ii) Harvest is duly qualified to do business in the jurisdictions set forth on
Schedule 5.1, which are all of the jurisdictions in which failure to so qualify
could reasonably be likely to have or result in a Material Adverse Effect.
c.Borrower has all requisite power and authority (i) to execute, deliver and
perform the Loan Documents to which it is a party, (ii) to acquire the Pledged
Loans and other Collateral, (iii) to consummate the transactions contemplated
under the Loan Documents to which it is a party, and (iv) to grant the Liens
with regard to the Collateral pursuant to the Security Documents to which it is
a party. Borrower has all requisite power and authority to borrow hereunder.
d.Harvest is an “investment company” under the Investment Company Act.
e.No transaction contemplated in this Agreement or the other Loan Documents
requires compliance with any bulk sales act or similar law.”
d.Section 5.3 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“5.3    Subsidiaries, Capitalization and Ownership Interests
As of the Sixth Amendment Effective Date, Borrower has no Subsidiaries other
than Harvest’s ownership of one-hundred percent of the Equity Interests in each
Subsidiary Borrower. As of the Closing Date, eleven and forty-nine one
hundredths of one percent (11.49%) of the outstanding Equity Interest in Harvest
is directly owned (both beneficially and of record) by Sponsor free and clear of
any Liens other than Liens in favor of Agent and/or Lenders, if any. The
outstanding Equity Interests of Borrower have been duly authorized and validly
issued. Schedule 5.3 lists the officers or directors of Harvest as of the
Closing Date. Other than Equity Interests acquired in compliance with Section
7.3(a), Attached Equity Interests, Retained Equity Interests, and Harvest’s
ownership of one-hundred percent of the Equity Interests in each Subsidiary
Borrower, Borrower does not (a) own any Investment Property other than as
otherwise permitted under this Agreement or (b) own any interest or participate
or engage in any joint venture, partnership or similar arrangements with any
Person.”
e.Section 5.15 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“5.15    Existing Indebtedness; Investments, Guarantees and Contracts;
Contractual Obligations
Borrower does not (a) have any outstanding Indebtedness, except Permitted
Indebtedness, or (b) except as set forth on Schedule 5.15 and as permitted
pursuant to Section 7.3 own or hold any equity or long-term debt investments in,
or have any outstanding advances to or any outstanding guarantees for, the
obligations of, or any outstanding borrowings from, any other Person. Borrower
has performed all material obligations required pursuant to or in connection
with any Permitted Indebtedness and there has occurred no breach, default or
event of default under any document evidencing any such items or any fact,
circumstance, condition or event which, with the giving of notice or passage of
time or both, would constitute or result in a breach, default or event of
default thereunder. Except for Permitted Indebtedness, any investment which may
be made by Borrower in a Financing Subsidiary or each Subsidiary Borrower in the
future in accordance with the terms and conditions of this Agreement and the
investments, cash or accounts in which any Subsidiary Borrower or such Financing
Subsidiary (as applicable) may have an interest, Borrower has not, directly or
indirectly, made, and there does not exist, any loan, advances or guarantees to
or for the benefit of any Person or agreements to assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for or upon or incur
any obligation of any Person.”
f.Section 6.13 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“6.13    Attached Equity Interests and Retained Equity Interests
Borrower shall take any and all actions necessary or as Agent may reasonably
request, to create and maintain a valid perfected first-priority Lien in the
Attached Equity Interests and any Retained Equity Interests, including, without
limitation, by delivery of duly executed blank transfer powers.”
g.Section 7.3 of the Loan Agreement is hereby amended to:
a.amend and restate clause (a) thereof in its entirety to read as follows:
“(a)     merge with, purchase, own, hold, invest in or otherwise acquire any
obligations or Equity Interests or securities of, or any other interest in, or
all or substantially all of the assets of, any Person or any joint venture,
other than the following, which in each case are subject to a first priority,
perfected Lien in favor of Agent and are expressly permitted, (i) the ownership
of Attached Equity Interests or any Retained Equity Interests constituting
Collateral in accordance with the terms of the Loan Documents; (ii) investments
in each Subsidiary Borrower; (iii) investments in a Financing Subsidiary;
(iv)(x) investments in the equity of collateralized loan obligations made in
accordance with the Credit Policy, and (y) other investments made in accordance
with the Credit Policy, in the case of clause (x) and clause (y), in the
aggregate up to but not exceeding fifteen percent (15%) of the total assets of
Harvest; and (v) as otherwise provided in this Section 7.3;”
b.amend and restate clause (e) thereof in its entirety to read as follows:
“(e)     have any Subsidiaries other than (x) Harvest’s ownership of the Equity
Interests of each Subsidiary Borrower, and (y) a Financing Subsidiary; provided,
that (i) Borrower shall cause any SBIC Subsidiary to execute and deliver to the
Agent such certificates and agreements, in form and substance satisfactory to
the Agent, as it shall determine are necessary to confirm that such SBIC
Subsidiary continues to maintain its license as an “SBIC Subsidiary”, pursuant
to the definition thereof, and (ii) in the event that any SBIC Subsidiary shall
cease to be licensed as an “SBIC Subsidiary” pursuant to the definition thereof,
the Borrower will, in each case, on or before thirty (30) days following the
date such Subsidiary ceases to be licensed, cause such new Subsidiary to join
this Agreement and the other Loan Documents as a Borrower pursuant to
documentation that is in form and substance satisfactory to Agent in its
Permitted Discretion.”
h.Section 7.5 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“7.5    Transactions with Affiliates
Borrower shall not enter into or consummate any transaction of any kind with any
of its Affiliates other than (a) transactions with a Financing Subsidiary at
prices and on terms and conditions not less favorable to Borrower than could be
obtained at the time on an arm’s-length basis from unrelated third parties, (b)
transactions between or among the Borrowers, (c) the execution, delivery of and
performance under the Advisory Agreement and the Administration Agreement, (d)
transactions with JMP Securities LLC in connection with a public offering, or a
repurchase, of Borrower’s debt or equity securities, at prices and on terms and
conditions not less favorable to Borrower than could be obtained at the time on
an arm’s-length basis from unrelated third parties (and otherwise in compliance
with Applicable Laws), (e) co-investment transactions with any Affiliate as and
to the extent permitted by the exemptive order dated December 10, 2015, issued
by the SEC to Harvest and certain Affiliates, (f) with respect to any Affiliated
Underlying Borrower, (w) any Underlying Loan made to such Affiliated Underlying
Borrower, (x) any ownership of Attached Equity Interests of such Affiliated
Underlying Borrower (and related transactions in conjunction therewith), (y) any
transactions related to the management of (I) any Underlying Loan made to such
Affiliated Underlying Borrower, (II) any Attached Equity Interests with respect
thereto, or (III) the operations of any such Affiliated Underlying Borrower (in
each case, to the extent otherwise permitted pursuant to the terms and
provisions hereof), and (z) any other transaction expressly permitted in writing
by Agent in its sole discretion, (g) with respect to any Person issuing Retained
Equity Interests to Borrower, (x) any ownership of Retained Equity Interests of
such Person (and related transactions in conjunction therewith), (y) any
transactions related to the management of (I) any Retained Equity Interests with
respect thereto, or (II) the operations of any such Person issuing Retained
Equity Interests to Borrower (in each case, to the extent otherwise permitted
pursuant to the terms and provisions hereof), and (z) any other transaction
expressly permitted in writing by Agent in its sole discretion, and (h) the
payment of compensation and reimbursement of expenses of officers and directors
in a manner consistent with current practice of the Borrower and general market
practice, and indemnification of officers and directors in the ordinary course
of business.”
i.Section 7.7 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“7.7    Transfer of Collateral
Except (x) as provided in Section 7.10, (y) for any transfer or assignment of
Attached Equity Interests or Retained Equity Interests by Harvest to any
Subsidiary Borrower or by any Subsidiary Borrower to Harvest, and (z) for any
transfer or assignment to the ICC Loan Holder by Harvest of Harvest’s right,
title, and interest in, and rights and obligations under, the ICC Loan, Borrower
shall not sell, lease, transfer, pledge, encumber, assign or otherwise dispose
of any Collateral.”
j.Section 7.10 of the Loan Agreement is hereby amended and restated in its
entirety to read as follows:
“7.10    Sale of Collateral
a.Borrower shall not sell, transfer or otherwise dispose of any Pledged Loans
(or any Attached Equity Interests with respect thereto) in the Financed
Portfolio unless such Pledged Loans (and any Attached Equity Interests with
respect thereto) are being sold and: (i) notice of such sale is given to Agent
ten (10) days prior to the occurrence of such sale (which notice shall describe
the timing and terms of such sale), (ii) the consideration for such sale is cash
payable at the closing of such sale, (iii) all proceeds of such sale are
deposited into the Blocked Account within one (1) Business Day of the closing of
such sale, (iv) before and after giving effect to such sale, no Default or Event
of Default shall have occurred and be continuing, (v) before and after giving
effect to such sale Availability is, and will be, greater than zero and (vi) the
aggregate Adjusted Principal Balance of all such Pledged Loans sold during any
twelve (12) month period shall not exceed twenty-five percent (25%) of the
aggregate Adjusted Principal Balance of all Pledged Loans at the beginning of
such twelve (12) month period.
b.Borrower shall not sell, transfer or otherwise dispose of any Retained Equity
Interests unless such Retained Equity Interests are being sold and: (i) notice
of such sale is given to Agent ten (10) days prior to the occurrence of such
sale (which notice shall describe the timing and terms of such sale), (ii) the
consideration for such sale is cash payable at the closing of such sale,
(iii) all proceeds of such sale are deposited into the Blocked Account within
one (1) Business Day of the closing of such sale, (iv) before and after giving
effect to such sale, no Default or Event of Default shall have occurred and be
continuing, and (v) before and after giving effect to such sale Availability is,
and will be, greater than zero.
c.Notwithstanding the foregoing conditions in clauses (a) and (b) above, (i)
Borrower shall be permitted to (x) transfer Underlying Loans to an SBIC
Subsidiary pursuant to a transaction not prohibited hereunder immediately after
originating or purchasing such Underlying Loan, or (y) sell any Collateral on
such other conditions as Agent, acting on its behalf and at the instruction of
the Requisite Lenders in their sole discretion, shall approve in advance in
writing, and (ii) nothing in this Section 7.10 shall in any way limit any rights
of Borrower pursuant to Section 7.7(y) and (z) above.
d.Notwithstanding anything to the contrary herein, Borrower shall not sell,
transfer or otherwise dispose of any Collateral during the continuance of a
Default or Event of Default or if a Default or Event of Default would result
therefrom.”
k.Article VIII of the Loan Agreement is hereby amended to amend and restate
clause (p) thereof in its entirety to read as follows:
“(p)    Harvest without the consent of Agent, acting on its behalf and at the
instruction of the Requisite Lenders, (A) fails to comply (or fails to cause any
Subsidiary Borrower or any other Subsidiary to comply) with the Valuation Policy
in any material respect adverse to the Lenders, or (B) fails to comply (or fails
to cause any Subsidiary Borrower or any other Subsidiary to comply) with its
Credit Policy and, in each case, such failure shall continue un-remedied for a
period of thirty (30) or more calendar days after the earlier of notice thereof
by the Agent to Harvest or knowledge thereof by a Responsible Officer;”
4.    Joinder, Assumption, and Consent.
(a)With this Amendment, (x) Existing Borrowers, Agent, and each Lender each
hereby agree that the Note, the Loan Agreement, and all other Loan Documents are
amended to reflect that New Borrower is hereby a “Borrower” (as defined in the
Loan Agreement and each such Loan Document) in, under and pursuant to the Loan
Agreement, the Note, and the other Loan Documents with all the rights,
obligations, liabilities and duties of “Borrower” thereunder, and (y) New
Borrower hereby agrees that it is a “Borrower” (as defined in the Loan Agreement
and each such other Loan Document) in, under, and pursuant to the Loan
Agreement, the Note, and all other Loan Documents with all the rights,
obligations, liabilities and duties of “Borrower” thereunder, in each case
regardless of when such obligations, liabilities and duties first arose.
(b)New Borrower hereby (i) joins in, becomes a party to, and agrees to comply
with and be bound by the terms and conditions of the Note, the Loan Agreement,
and each and every other Loan Document to the same extent as Existing Borrowers
are so bound and as if such New Borrower was an original signatory thereto;
(ii) makes all of the representations and warranties set forth in the Loan
Agreement and the other Loan Documents; (iii) grants to Agent, for the benefit
of Lenders, pursuant to the terms and provisions of the Loan Agreement, a valid
and enforceable security interest in and to all of its assets constituting
Collateral, free and clear of all liens, claims and encumbrances except as
otherwise provided in the Loan Agreement; and (iv) agrees that it is a direct
obligor primarily liable for all of the Obligations, whether now or hereafter
arising. Without limiting the foregoing, New Borrower agrees that it shall be
jointly and severally liable with Existing Borrowers and any other Borrower for
all liabilities and obligations of “Borrower” irrespective of when such
liabilities or obligations first arose under the Loan Agreement or the other
Loan Documents.
(c)In furtherance of the foregoing, New Borrower agrees to execute and/or
deliver to Agent such Loan Documents, mortgage, deed of trust or similar
security instrument, UCC financing statements, manager’s certificate as to
organization and incumbency and any other documents, instruments, certificates
or agreements as Agent may reasonably request to give effect to this joinder of
New Borrower as a “Borrower”.
(d)To induce Agent to accept New Borrower as a “Borrower” under the Loan
Documents, (i) Existing Borrowers hereby restate and renew each and every
representation and warranty made in the Loan Agreement and the other Loan
Documents in respect of Borrower generally, (ii)  Existing Borrowers and New
Borrower agree that all of the Obligations are performable by such Borrower in
accordance with the terms of the applicable Loan Documents without setoff,
defense, counterclaim or claims in recoupment and (iii) Existing Borrowers and
New Borrower, irrevocably waives any and all rights and remedies from time to
time arising in favor of any surety or guarantor under applicable law
(including, without limitation, any right to require any of the Collateral from
time to time securing the Obligations to be marshaled).
5.    Consent and Waiver.
a.Consent to ICC Loan Subsidiary Formation. Subject to the satisfaction of the
conditions precedent set forth in Section 8 below, and notwithstanding
applicable terms and provisions of the Loan Agreement to the contrary (including
without limitation Sections 7.3, 7.5, and 7.7 thereof), Agent (acting at the
instruction of the Requisite Lenders) consents to the ICC Loan Subsidiary
Formation (provided, however, that the aggregate amount of the investment by
Harvest in the ICC Loan Subsidiary shall not exceed $300,000 (or such other
amount agreed to in writing by Agent in its Permitted Discretion)), and solely
with respect to the ICC Loan Subsidiary Formation, Agent hereby waives,
effective as of the Sixth Amendment Effective Date compliance by Borrower with
any provisions of the Loan Agreement and the other Loan Documents that would
otherwise prohibit the ICC Loan Subsidiary Formation (including without
limitation Sections 7.3 and 7.5 of the Loan Agreement). Agent’s consent (acting
at the instruction of the Requisite Lenders) to the ICC Loan Subsidiary
Formation is given solely to the extent that the information disclosed in
writing to Agent by Borrower regarding the nature and scope of the ICC Loan
Subsidiary Formation accurately reflects the actual nature and scope thereof. If
Agent determines in its reasonable, good faith judgment that the nature or
extent of the ICC Loan Subsidiary Formation is materially different from the
nature or extent as disclosed to Agent in writing prior to the date hereof,
then, upon written notice by Agent to the Borrower, the waiver and consent set
forth in this clause (a) shall terminate and be rescinded automatically without
further action by Agent or any Lender, and Agent and the Lenders shall have the
right to exercise any and all of their rights and remedies in accordance with
the terms of the Loan Agreement with respect to any Default or Event of Default
related thereto immediately and without any further passage of time.
b.No Other Consent or Waiver.
a.The waiver and consent set forth in clause (a) is limited to those items
specifically referenced therein. Except as specifically set forth in clause (a),
nothing contained in this Amendment or any other communication between Agent,
any Lender, and Borrower shall be a (A) consent to any transaction other than
the ICC Loan Subsidiary Formation, or (B) waiver of any past, present or future
violation, Default or Event of Default of Borrower under the Loan Agreement or
any Loan Document. Agent and each Requisite Lender hereby expressly reserve any
rights, privileges and remedies under the Loan Agreement and each Loan Document
that Agent and Lenders may have with respect to any violation, Default or Event
of Default, and any failure by Agent or any Lender to exercise any right,
privilege or remedy as a result of any such violation, Default or Event of
Default shall not directly or indirectly in any way whatsoever either
(x) impair, prejudice or otherwise adversely affect the rights of Agent or any
Lender, except as and to the extent set forth herein, at any time to exercise
any right, privilege or remedy in connection with the Loan Agreement or any Loan
Document, (y) amend or alter any provision of the Loan Agreement or any Loan
Document or any other contract or instrument, or (z) constitute any course of
dealing or other basis for altering any obligation of Borrower or any rights,
privilege or remedy of Agent and Lenders under the Loan Agreement or any Loan
Document or any other contract or instrument. Nothing in this Amendment shall be
construed to be a consent by Agent or any Lender to any prior, existing or
future violations of the Loan Agreement or any Loan Document.
b.Borrower is hereby notified that irrespective of (A) any waivers or consents
previously granted by Agent and Lenders regarding the Loan Agreement and the
Loan Documents, (B) any previous failures or delays of Agent and Lenders in
exercising any right, power or privilege under the Loan Agreement or the Loan
Documents, or (C) any previous failures or delays of Agent and Lenders in the
monitoring or in the requiring of compliance by Borrower with its duties,
obligations, and agreements in the Loan Agreement and the Loan Documents,
Borrower will be expected to comply strictly with their duties, obligations and
agreements under the Loan Agreement and the Loan Documents.
c.Without limiting in any way the generality of the foregoing or any other term
or provision of this Amendment, with its signature below, Borrower hereby
acknowledges and agrees that any protective advance made by Borrower with
respect to the ICC Loan and the management thereof shall be excluded from the
calculation of the “Principal Balance” or “Adjusted Principal Balance” with
respect to the ICC Loan for all purposes under the Loan Agreement (and pursuant
to the terms and provisions thereof).
6.    All references in the Loan Documents to the “Loan Agreement” shall be
deemed to refer to the Loan Agreement as amended by this Amendment.
7.    Borrower (including, for the avoidance of doubt, New Borrower) covenants
and agrees with and represents and warrants to Agent and Lenders as follows:
(a)Borrower’s obligations under the Loan Agreement, as modified hereby, are and
shall remain secured by, inter alia, the Loan Agreement and the other Security
Documents;
(b)(i) Borrower possesses all of the powers requisite for it to enter into and
carry out the transactions of Borrower referred to herein and to execute, enter
into and perform the terms and conditions of this Amendment, the Loan Documents
and any other documents contemplated herein that are to be performed by
Borrower; (ii) any and all actions required or necessary pursuant to Borrower’s
organizational documents or otherwise have been taken to authorize the due
execution, delivery and performance by Borrower of the terms and conditions of
this Amendment, the Loan Documents and said other documents; (iii) such
execution, delivery and performance will not conflict with, constitute a default
under or result in a breach of any applicable law or any agreement, instrument,
order, writ, judgment, injunction or decree to which Borrower is a party or by
which Borrower or any of its properties are bound; (iv) all consents,
authorizations and/or approvals required or necessary from any third parties in
connection with the entry into, delivery and performance by Borrower of the
terms and conditions of this Amendment, the Loan Documents, the said other
documents and the transactions contemplated hereby have been obtained by
Borrower and are in full force and effect;
(c)This Amendment and the Loan Documents constitute the valid and legally
binding obligations of Borrower, enforceable against Borrower in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
and by general equitable principles, whether enforcement is sought by
proceedings at law or in equity;
(d)All representations and warranties made by Borrower in the Loan Documents are
true and correct in all material respects, with the same force and effect as if
all such representations and warranties were fully set forth herein and made as
of the date hereof;
(e)This Amendment is not a substitution, novation, discharge or release of the
Borrower’s obligations under the Loan Agreement or any of the other Loan
Documents, all of which shall and are intended to remain in full force and
effect;
(f)(i) No Default or Event of Default has occurred and is continuing under the
Loan Documents; and (ii) there exist no defenses, offsets, counterclaims or
claims with respect to Borrower’s obligations and liabilities under the Loan
Agreement or any of the other Loan Documents; and
(g)Borrower hereby ratifies and confirms in full its duties and obligations
under the Loan Agreement and the other Loan Documents.
8.    The following are conditions precedent to this Amendment:
(a)Borrower shall have executed and delivered to Agent this Amendment;
(b)Agent shall have received a Pledge Amendment duly executed by Harvest;
(c)Agent shall have received (i) the Charter or Certificate of Formation and
Good Standing Documents of New Borrower, all in form and substance acceptable to
Agent in its sole discretion and (ii) a certificate of the corporate secretary
or assistant secretary of New Borrower in his or her capacity as such and not in
his or her individual capacity dated the Sixth Amendment Effective Date, as to
the incumbency and signature of the Persons executing the Loan Documents on
behalf of New Borrower in form and substance acceptable to Agent in its sole
discretion;
(d)The representations and warranties contained in the Loan Documents and in any
certificates delivered to Agent in connection with the closing of this Amendment
shall be true and correct in all material respects, and all covenants and
agreements required to have been complied with and performed by Borrower shall
have been fully complied with and performed to the satisfaction of Agent;
(e)All actions taken in connection with the execution and delivery of this
Amendment shall be completely satisfactory to Agent and its counsel. Agent and
its counsel shall have received copies of all such documents, instruments, and
other items as Agent or its counsel may reasonably request in connection
therewith, all in form and substance satisfactory to Agent and its counsel, in
their sole discretion;
(f)There has been no occurrence of any Default or Event of Default that is
continuing and/or the exercise by Agent or any Lender of any and all of its
available rights and remedies with respect thereto;
(g)Borrower shall have paid to Agent all fees and out-of-pocket costs, expenses,
and disbursements, including without limitation, reasonable fees and expenses of
counsel (whether in house counsel or retained counsel) incurred by Agent in
connection with the development, preparation, execution, administration,
interpretation, or performance of this Amendment and the documents to be entered
into and/or reviewed in connection therewith; and
(h)Such other matters as Agent shall reasonably require.
9.    THIS AMENDMENT IS GOVERNED BY THE LAWS OF THE UNITED STATES OF AMERICA
(“FEDERAL LAW”) AND, FOR THE PURPOSES OF EXPORTATION OF INTEREST AND INTEREST
FEES UNDER FEDERAL LAW, AGENT RELIES ON CALIFORNIA LAW. TO THE EXTENT THAT STATE
LAW APPLIES AND IS NOT PREEMPTED BY FEDERAL LAW, THEN PURSUANT TO NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1401 THE LAWS OF THE STATE OF NEW YORK SHALL
GOVERN THIS AMENDMENT, WITHOUT GIVING EFFECT TO ITS CHOICE OF LAW PROVISIONS
THAT WOULD RESULT IN APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION. TO THE
EXTENT THAT AGENT OR ANY LENDER HAS GREATER RIGHTS OR REMEDIES UNDER FEDERAL
LAW, WHETHER AS A NATIONAL BANK OR OTHERWISE, THIS PARAGRAPH SHALL NOT BE DEEMED
TO DEPRIVE AGENT OR SUCH LENDER OF SUCH RIGHTS AND REMEDIES AS MAY BE AVAILABLE
UNDER FEDERAL LAW; EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION,
PERFECTION, AND ENFORCEMENT OF THE LIEN AND SECURITY INTEREST CREATED PURSUANT
HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
FEDERAL LAW OR THE LAW OF THE STATE OF NEW YORK, AS APPLICABLE, SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, BORROWER AND EACH GUARANTOR EACH HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AMENDMENT.
10.    This Amendment shall be binding upon and shall inure to the benefit of
the parties hereto and their successors and assigns.
11.    Except as specifically modified herein, the Loan Agreement and the other
Loan Documents are hereby ratified and confirmed. Borrower and Agent agree that
the Loan Agreement and the other Loan Documents, as amended hereby, shall
continue to be legal, valid, binding and enforceable in accordance with their
respective terms. Borrower agrees (i) that this Amendment is not intended to
constitute, and does not constitute or give rise to, and shall not cause any
novation, cancellation or extinguishment of any or all of the Obligations or of
any interests owned or held by Agent (and not previously released) in and to any
of the Collateral, and (ii) to pay the Loan and all related expenses, as and
when due and payable in accordance with the Loan Agreement and the other Loan
Documents (as amended hereby), and to observe and perform the Obligations, and
do all things necessary which are not prohibited by law to prevent the
occurrence of any Event of Default.
12.    This Amendment may be executed in any number of counterparts, each of
which when executed and delivered shall be deemed to be an original, and all of
which when taken together shall constitute one and the same agreement. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile,
portable document format (.pdf), or other electronic imaging means shall be
effective as delivery of a manually executed counterpart of this Amendment.
13.    BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT AS OF THE DATE HEREOF IT HAS
NO DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND
OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART
OF ITS LIABILITY TO REPAY THE OBLIGATIONS OR TO SEEK AFFIRMATIVE RELIEF OR
DAMAGES OF ANY KIND OR NATURE FROM AGENT. TO THE EXTENT PERMITTED BY APPLICABLE
LAW, BORROWER HEREBY VOLUNTARILY AND KNOWINGLY RELEASES AND FOREVER DISCHARGES
EACH LENDER AND AGENT AND EACH OF THEIR RESPECTIVE PREDECESSORS, AGENTS,
EMPLOYEES, AFFILIATES, ATTORNEYS, SUCCESSORS AND ASSIGNS (COLLECTIVELY, THE
“RELEASED PARTIES”) FROM ALL CLAIMS WHATSOEVER, WHETHER KNOWN OR UNKNOWN,
ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT OR
CONDITIONAL, OR AT LAW OR IN EQUITY, IN ANY CASE ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AGREEMENT IS EXECUTED THAT BORROWER MAY NOW OR
HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, IRRESPECTIVE OF WHETHER ANY
SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, AND THAT ARISE FROM ANY OF THE LOANS, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND/OR THE
NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING
INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE. BORROWER ACKNOWLEDGES
THAT THE FOREGOING RELEASE IS A MATERIAL INDUCEMENT TO AGENT AND LENDERS’
DECISION TO EXTEND TO SUCH CREDIT PARTY THE FINANCIAL ACCOMMODATIONS HEREUNDER
AND HAS BEEN RELIED UPON BY AGENT IN AGREEING TO MAKE THE LOAN. BORROWER HEREBY
FURTHER SPECIFICALLY WAIVES ANY RIGHTS THAT IT MAY HAVE UNDER SECTION 1542 OF
THE CALIFORNIA CIVIL CODE (TO THE EXTENT APPLICABLE), WHICH PROVIDES AS FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR,” AND
FURTHER WAIVES ANY SIMILAR RIGHTS UNDER APPLICABLE LAWS.
[Remainder of page intentionally blank; signature pages follow.]
14.    

IN WITNESS WHEREOF, the Borrower, Agent and Lenders have executed this Sixth
Amendment to Loan and Security Agreement and Joinder and Limited Waiver and
Consent as of the date first above written.
EXISTING BORROWERS:
HARVEST CAPITAL CREDIT CORPORATION,
a Delaware corporation


By:     /s/ Richard P. Buckanavage    
Name:    Richard P. Buckanavage
Title:     Chief Executive Officer and President
HCAP EQUITY HOLDINGS, LLC,
a Delaware limited liability company
By:     Harvest Capital Credit Corporation,
its sole Member




By:     /s/ Richard P. Buckanavage    
Name:    Richard P. Buckanavage
Title:     Chief Executive Officer and President


NEW BORROWER:
HCAP ICC, LLC,
a Delaware limited liability company
By:     Harvest Capital Credit Corporation,
its sole Member




By:     /s/ Richard P. Buckanavage    
Name:    Richard P. Buckanavage
Title:     Chief Executive Officer and President







ADMINISTRATIVE AGENT, COLLATERAL AGENT, PAYMENT AGENT AND LENDER:


PACIFIC WESTERN BANK
(successor-by-merger to CapitalSource Bank),
a California state-chartered bank




By:     /s/ David Zimmerman    
Name:    David Zimmerman    
Title:    Senior Vice President    
LENDER:


CITY NATIONAL BANK,
as a Lender
By:     /s/ Eric Lo    
Name:    Eric Lo    
Title:     Vice President    




[Harvest] Sixth Amendment



